DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/20/20. These drawings are accepted.
Response to Arguments
Applicant’s arguments (1/13/22 Remarks: page 11, line 2 – page 12, line 7) with respect to the rejection of claims 1-2, 8, 12, 16, & 18-19 under 35 USC §102, the rejection of claim 11 under 35 USC §103, and the objection to claims 3-7, 9-10, 17, & 20 have been fully considered and are persuasive. The rejection of claims 1-2, 8, 12, 16, & 18-19 under 35 USC §102, the rejection of claim 11 under 35 USC §103, and the objection to claims 4-7, 9-10, 14-15, & 17 have been withdrawn. The objection to claims 3, 13, & 20 have been obviated by the claims’ cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Yan (“Weakly- and Semi-Supervised Object Detection with Expectation-Maximization Algorithm”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chin (US 20110200251, cited in 10/14/21 Office Action) in view of Yan.
With respect to claim 1, Chin discloses:
Claim 1: An automatic image annotation system, comprising:
at least one processor (Chin paragraph 0059 and Figure 2, processor);
a non-transitory processor-readable medium storing machine-readable instructions (Chin paragraph 0059 and Figure 2, memory) that cause the processor to:
receive a reference image and at least one query image (Chin Abstract, target image and query image), wherein the reference image and the at least one query image include similar regions of interest and the reference image further includes at least one annotation highlighting the region of interest (ROI) therein (Chin paragraph 0032, similar features in target image and query image; Chin paragraph 0065, defined image region having image subject of interest);
generate an S-matrix for the reference image wherein S-matrix includes singular values for the reference image (Chin paragraph 0012, generation of matrix);
extract a low dimensional reference image with the at least one annotation from the reference image using a pre-(Chin paragraph 0024, extract features from target image);
obtain a vector representation of the reference image using a combination of the low dimensional reference image with the at least one annotation and the S-matrix of the reference image (Chin paragraph 0033, represent features by vectors);
determine a distance metric between the vector representation of the reference image with the at least one annotation and a vector representation of the query image (Chin paragraph 0024, distance measurement);
provide a preliminary output image based on the distance metric wherein the preliminary output image includes the at least one query image with a preliminary annotation that covers at least a portion of the ROI in the query image (Chin paragraph 0030, output image having top ranking; Chin paragraph 0065, weighting for ranking based on defined image region having image subject of interest);
optimize the preliminary annotation via expectation maximization methodology and based on a threshold set for an object associated with the ROI in the query image (see secondary reference below); and
produce a finalized output image with a finalized annotation that entirely covers the ROI in the at least one query image (see secondary reference below).
Chin does not expressly disclose the elements annotated (“see secondary reference below”) above (i.e. the annotation optimization using expectation maximization and thresholding).
Yan discloses:
…optimize the preliminary annotation via expectation maximization methodology (Yan Abstract, annotations (i.e. bounding boxes) based on expectation maximization; Yan Section 2.3, subsection "Pre-training and post-processing", generate bounding box proposals (i.e. preliminary annotations)) and based on a threshold set for an object associated with the ROI in the query image (Yan Section 2.3, subsection “Pre-training and post-processing”, scoring of bounding box proposals based on a threshold); and
produce a finalized output image with a finalized annotation that entirely covers the ROI in the at least one query image (Yan Section 3.1, subsection “Evaluation metrics”, determination of a correct bounding box; Yan Section 4, Figure 6, examples of successful (green) bounding box including the entirety of an image object of interest).
Chin and Yan are combinable because they are from the field of image analysis and identification of image regions of interest.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Yan optimization arrangement to the Chin image region identification arrangement.
The suggestion/motivation for doing so would have been to provide improved detection performance (Yan Abstract).
Therefore, it would have been obvious to combine Chin with Yan to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 to claims 2 & 8:
Claim 2: The automatic image annotation system of claim 1 (see above), wherein the annotation is an open geometric figure and the portion of the ROI includes the ROI in the query image (Chin paragraph 0063, defined image region having image subject of interest defined by geometric configuration).
Claim 8: The automatic image annotation system of claim 1 (see above), the processor is to further:
generate an S-matrix for the at least one query image, wherein the S-matrix of the at least one query image includes singular values for the at least one query image (Chin paragraph 0012, generation of color histogram matrix);
extract the low dimensional query image from the at least one query image using the pre-trained deep learning model (Chin paragraph 0024, extract features from target image); and
obtain the vector representation of the query image using a combination of the low dimensional query image and the S-matrix of the at least query image (Chin paragraph 0033, represent features by vectors).
Claims 9 & 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chin in view of Yan as applied to claim 1 above, and further in view of Habibian (US 20170083623).
With respect to claims 9 & 11, Chin in view of Yan teaches the invention of claim 1 (see above).
With respect to claim 9, Chin in view of Yan does not expressly disclose the use of SVD (singular value decomposition) in S-matrix generation.
(Habibian paragraph 0048, SVD initialization of S-matrices).
Chin in view of Yan and Habibian are combinable because they are from the field of S-matrix processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the SVD of Habibian to the S-matrix generation of Chin in view of Yan.
The suggestion/motivation for doing so would have been to accelerate the matrix convergence (Habibian paragraph 0048).
Therefore, it would have been obvious to combine Chin in view of Yan with Habibian to obtain the invention as specified in claim 9.
Claim 9: The automatic image annotation system of claim 1 (see above), wherein singular value decomposition (SVD) is employed to generate the S-matrix of the reference image and the S-matrix of the at least one query image (Habibian paragraph 0048, SVD initialization of S-matrices).
With respect to claim 11, Chin in view of Yan does not expressly disclose the use of cosine similarity as a distance (or, inversely, a similarity) metric.
Habibian discloses the use of a cosine similarity metric as a measure of video image similarity (which inherently provides a measure of distance, which by definition is the inverse of (Habibian paragraph 0062, cosine similarity as metric of similarity).
Chin in view of Yan and Habibian are combinable because they are from the field of determining image distance (or, inversely, similarity).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the cosine similarity of Habibian to the S-matrix generation of Chin in view of Yan.
The suggestion/motivation for doing so would have been to apply a standard mathematical function to provide a numerical similarity measure (Habibian paragraph 0062).
Therefore, it would have been obvious to combine Chin in view of Yan with Habibian to obtain the invention as specified in claim 11.
Claim 11: The automatic image annotation system of claim 1 (see above), wherein the distance metric includes cosine similarity (Habibian paragraph 0062, cosine similarity as metric of similarity).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chin in view of Yan as applied to claim 1 above, and further in view of Peng (US 20200250497).
With respect to claim 10, Chin in view of Yan teaches the invention of claim 1 (see above).

Peng discloses the use of SVD a ResNet network as an element of a learning model (Peng paragraph 0074, ResNet neural network).
Chin in view of Yan and Peng are combinable because they are from the field of S-matrix processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the ResNet matrix of Peng to the processing arrangement of Chin in view of Yan.
The suggestion/motivation for doing so would have been to apply a standard type of network architecture (Peng paragraph 0074, describing ResNet as one of several architecture choices).
Therefore, it would have been obvious to combine Chin in view of Yan with Peng to obtain the invention as specified in claim 10.
Claim 10: The automatic image annotation system of claim 1 (see above), wherein the pre-trained deep learning model includes a residual neural network (ResNet} without terminal layers (Peng paragraph 0074, ResNet neural network).
Allowable Subject Matter
Claims 12 & 14-19 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, the art of record does not teach or suggest the recited user input of a threshold value in conjunction with the recited arrangement of automatic image annotation using a distance metric determination of vector image representations and optimizing a preliminary annotation via expectation maximization and application of a threshold set for an object associated with a region of interest.
With respect to claim 5 (and dependent claims 6-7), the art of record does not teach or suggest the recited training data containing threshold values corresponding to optimized annotations in conjunction with the recited arrangement of automatic image annotation using a distance metric determination of vector image representations and optimizing a preliminary annotation via expectation maximization and application of a threshold set for an object associated with a region of interest.
With respect to claims 12 & 19 (and dependent claims 14-18), the art of record does not teach or suggest the recited .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oluwasammi and Kokkinos disclose examples of image annotation and expectation maximization arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663